DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Amendment filed 11 July 2022 has been entered and considered. Claims 1, 5, and 10 have been amended. Claims 11-20 have been canceled. Claims 21-30 have been added. Claims 1-10 and 21-30, all the claims pending in the application, are rejected. All new grounds of rejection set forth in the present action were necessitated by Applicants’ claim amendments; accordingly, this action is made final. 

Response to Amendment
Claim Objections
In view of the amendment to claim 5, the claim objection is withdrawn.

Claim Rejections - 35 USC § 103
In view of the amendments to independent claims 1 and 10, the previously applied prior art rejections have been withdrawn. Applicants’ arguments are rendered moot in view of the new grounds of rejection set forth below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 21, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,917,312 to Gleason et al. (cited in IDS filed 1 November 2019; hereinafter “Gleason”) in view of U.S. Patent Application Publication No. 2019/0287237 to Gripp et al. (hereinafter “Gripp”) and further in view of UK Patent Application GB2454574 to Maggiore et al. (hereinafter “Maggiore”).
As to independent claim 1, Gleason discloses a system, comprising: an arm (36, 38); an arm-mounting fixture configured to removably couple the arm to an inspection structure (Fig. 2 shows rotatable base 40 and camera mount 42 which couple the arm 36/38 to the inspection structure; see col. 14, line 36 to col. 15, line 7); an imaging device coupled to the arm (image recording device 22 attached to arm 36; see Figs. 1 and 4); and a processor configured to prompt the imaging device to record images of localized portions of a transparency of an aircraft, the processor configured to determine one or more localized transparency characteristics based on an analysis of the images of the localized portions (col. 7, lines 15-67 disclose that the image recording device is configured to record images of transparency 104 in order to detect defects 106 thereon; col. 11, line 66 to col. 12, line 2 discloses a processor which controls the image recording device; col. 3, lines 29-30 disclose that the transparency is an aircraft windshield or canopy). 
Although Gleason discloses that the image recording device mounted on the arm is movable to capture images of the entire transparency (col. 6, lines 38-54), Gleason does not expressly disclose that the arm is a robotic one of a robotic device, or that the processor is also configured to control movement of the robotic arm to move the imaging device along a preprogrammed measurement path of the transparency while recording the images. 
	Gripp, like Gleason, is directed to detecting defects in a part to be inspected, e.g., a transparency, by capturing images thereof (Abstract and [0087-0090]). Gripp discloses that the part to be inspected is larger than the capture area of the image capturing system, so the image capturing device is made to be mobile using robotic arm 740 which moves the image capturing device along a programmed movement path while the image capturing device captures images of the part ([0093-0096]). A computer processes the images captured by the image capturing device to detect defects in the inspected part ([0096]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gleason to mount the imaging device on a robotic arm of a robotic device which moves the image capturing device along a programmed movement path, as taught by Gripp, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to more closely inspect the entirety of the transparency which is larger than the field of view of the camera.
	Gleason’s system for inspecting an aircraft transparency is performed with the transparency detached from the aircraft (See Figs. 1 and 2). Although Gleason’s camera 24 and arm 36 are mounted to the inspection structure via a camera mount 42 which is removable (See bracketed screws in Figs. 2) and therefore capable of being utilized for inspecting a transparency that is attached to an aircraft, Gleason does not expressly contemplate utilizing the inspection system on an aircraft. That is, the proposed combination of Gleason and Gripp does not expressly disclose that the arm-mounting fixture is configured to removably couple the robotic arm to an interior or exterior of an aircraft.
	Maggiore, like Gleason, is directed to capturing images of pre-determined portions of an aircraft to detect faults by comparing the captured images with reference images stored in a fault database (Abstract and first full paragraphs on pages 3 and 4). Similar to Gripp, Maggiore discloses that the camera that captures the images may be mounted on a robotic arm which is movable by remote control (first full paragraph on page 3). Maggiore discloses that the fault inspection using the camera mounted on the robot-arm is performed on the aircraft in real-time pre-flight, in-flight, and/or post-flight (first full paragraph on page 5). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Gleason and Gripp to dispose the robotic arm for inspecting the aircraft canopy on the actual aircraft, as taught by Maggiore, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to allow for inspection in real-time (Abstract of Maggiore) without requiring removal of the canopy from the aircraft.	

As to claim 2, the proposed combination of Gleason, Gripp and Maggiore further teaches that the imaging device is configured to continuously generate the images of the localized portions of the transparency during movement of the imaging device along the preprogrammed measurement path; and the processor configured to continuously analyze the images of the localized portions and continuously determine the localized transparency characteristics and corresponding measurement locations on the transparency (col. 12, lines 38-41 of Gleason discloses that the capture images are videographic and therefore continuously captured for defect analysis; similarly, [0097] of Gripp discloses that the camera is a video camera that continuously captures images such that the defect inspection is continuously performed). 

As to claim 3, the proposed combination of Gleason, Gripp and Maggiore further teaches that the imaging device is a visible-light camera configured to record the images of the transparency in a visible spectrum; and the processor configured to determine locations of at least one of particulates, runs, and sags in the transparency based on analysis of the images of the localized portions (col. 16, lines 20-40 of Gleason discloses that the image recording device captures visible light; col. 14, lines 23-27 of Gleason discloses detecting particulates in the transparency based on analysis of the images of the transparency; [0027] of Gripp similarly discloses that the image capturing device may be configured to capture light in the visible spectrum).

As to claim 6, the proposed combination of Gleason, Gripp and Maggiore further teaches a light source positionable on at least one of opposing sides of the transparency and configured to illuminate the transparency during the recording of images of the transparency (Figs. 4-5 of Gleason show a light source 54, 56, and 62 disposed on a side of the transparency opposite the image recording device 22; col. 10, lines 18-23 of Gleason that the arrangement facilitates backlighting of the transparency during imaging). 

As to claim 7, the proposed combination of Gleason, Gripp and Maggiore further teaches that the light source is positionable on a side of the transparency opposite the imaging device and configured to backlight the transparency during the recording of images of the transparency by the imaging device (col. 10, lines 18-23 of Gleason discloses that the light source 54, 56, 62 is positioned on a side of the transparency opposite the image recording device 22 to facilitate backlighting during imaging; see also Figs. 4-5). 

As to claim 8, the proposed combination of Gleason, Gripp and Maggiore further teaches that the light source comprises a plurality of light-emitting elements arranged complementary to a contour of the transparency and configured to illuminate the transparency during the recording of images of the transparency (Fig. 5 shows that the light source 54 includes lighting elements 56, 62 arranged along a contour of the transparency; col. 10, lines 18-23 of Gleason discloses that the light source 54 illuminates the transparency during imaging). 

As to claim 9, the proposed combination of Gleason, Gripp and Maggiore further teaches a diffuser positionable between the light source and the transparency and configured to diffuse light emitted by the light source for uniform backlighting of the transparency (col. 8, lines 1-26 and col. 10, lines 18-33 of Gleason discloses a diffuser 48 is disposed between the light source 54 and the transparency 104 so as to diffuse light emitted by the light source and provide uniform backlighting of the transparency; see Fig. 4-5).

As to independent claim 10, Gleason discloses a system, comprising: an arm (36, 38), the arm configured to be coupled to an imaging device (Figs. 1, 2, and 4 show arm 36, 38 and imaging recording device 22 attached to arm 36); an arm-mounting fixture configured to removably couple the arm to an inspection structure (Fig. 2 shows rotatable base 40 and camera mount 42 which couple the arm 36/38 to the inspection structure; see col. 14, line 36 to col. 15, line 7); and a processor configured to prompt the imaging device to record images of localized portions of an aircraft windshield or canopy, the processor configured to determine one or more localized characteristics of the aircraft windshield or canopy based on an analysis of the images of the localized portions (col. 7, lines 15-67 disclose that the image recording device is configured to record images of transparency 104 in order to detect defects 106 thereon; col. 11, line 66 to col. 12, line 2 discloses a processor which controls the image recording device; col. 3, lines 29-30 disclose that the transparency is an aircraft windshield or canopy). 
Although Gleason discloses that the image recording device mounted on the arm is movable to capture images of the entire transparency (col. 6, lines 38-54), Gleason does not expressly disclose that the arm is a robotic one of a robotic device, or that the processor is also configured to control movement of the robotic arm to move the imaging device along a preprogrammed measurement path of a transparency while recording the images. 
Gripp, like Gleason, is directed to detecting defects in a part to be inspected, e.g., a transparency, by capturing images thereof (Abstract and [0087-0090]). Gripp discloses that the part to be inspected is larger than the capture area of the image capturing system, so the image capturing device is made to be mobile using robotic arm 740 which moves the image capturing device along a programmed movement path while the image capturing device captures images of the part ([0093-0096]). A computer processes the images captured by the image capturing device to detect defects in the inspected part ([0096]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gleason to mount the imaging device on a robotic arm of a robotic device which moves the image capturing device along a programmed movement path, as taught by Gripp, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to more closely inspect the entirety of the transparency which is larger than the field of view of the camera.
Gleason’s system for inspecting an aircraft transparency is performed with the transparency detached from the aircraft (See Figs. 1 and 2). Although Gleason’s camera 24 and arm 36 are mounted to the inspection structure via a camera mount 42 which is removable (See bracketed screws in Figs. 2) and therefore capable of being utilized for inspecting a transparency that is attached to an aircraft, Gleason does not expressly contemplate utilizing the inspection system on an aircraft. That is, the proposed combination of Gleason and Gripp does not expressly disclose that the arm-mounting fixture is configured to removably couple the robotic arm to an interior of an aircraft cockpit.
	Maggiore, like Gleason, is directed to capturing images of pre-determined portions of an aircraft to detect faults by comparing the captured images with reference images stored in a fault database (Abstract and first full paragraphs on pages 3 and 4). Similar to Gripp, Maggiore discloses that the camera that captures the images may be mounted on a robotic arm which is movable by remote control (first full paragraph on page 3). Maggiore discloses that the fault inspection using the camera mounted on the robot-arm is performed on the aircraft in real-time pre-flight, in-flight, and/or post-flight (first full paragraph on page 5). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Gleason and Gripp to dispose the robotic arm for inspecting the aircraft canopy on the actual aircraft, as taught by Maggiore, to arrive at the claimed invention discussed above. In such a combination, the robotic arm would have to be disposed in the aircraft cockpit in order to inspect the windshield (col. 3, lines 29-30 of Gleason discloses that the target of inspection is the aircraft windshield, and Figs. 2-5 show that the camera images the windshield from an interior side). The proposed modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to allow for inspection in real-time (Abstract of Maggiore) without requiring removal of the canopy from the aircraft.	

As to claim 21, the proposed combination of Gleason, Gripp and Maggiore further teaches that the preprogrammed measurement path comprises the path of movement of a point at the intersection of an imaging device axis of the imaging device, with a transparency surface of the transparency ([0096] of Gripp discloses that the preprogrammed trajectory is a movement path; Fig. 8A shows that an intersection of the camera axis with the transparency surface which is one way to characterize the movement path). 

As to claim 26, the proposed combination of Gleason, Gripp and Maggiore further teaches that the processor is configured to control the robotic arm in a manner maintaining the imaging device in non-contacting proximity to the transparency while moving the imaging device along the preprogrammed measurement path ([0096] of Gripp discloses that the preprogrammed trajectory is a movement path; [0090] and Fig. 8A disclose that the distance between the camera and the inspection surface is maintained constant (i.e., with no contact)). 

As to claim 27, the proposed combination of Gleason, Gripp and Maggiore further teaches that the processor is configured to compare each image of the localized portions of the transparency to a baseline image of a transparency known to be free of optical defects (col. 14, lines 23-27 of Gleason discloses detecting particulates in the transparency by comparing the captured images with a baseline image known to be devoid of such defects).

As to claim 28, the proposed combination of Gleason, Gripp and Maggiore further teaches that the processor is configured to prompt the imaging device to sequentially record images of the localized portions of the transparency during movement of the imaging device along the preprogrammed measurement path ([0096-0097] of Gripp discloses that the camera is a video camera that continuously captures images such that the defect inspection is continuously performed while the camera is moving along the preprogrammed movement path).

As to claim 29, the proposed combination of Gleason, Gripp and Maggiore further teaches that the processor is configured to prompt the imaging device to record a sequence of static images of the transparency during movement of the imaging device along the preprogrammed measurement path, each static image covering one of the localized portions of the transparency ([0096-0097] of Gripp discloses that the camera is a video camera that continuously captures images such that the defect inspection is continuously performed while the camera is moving along the preprogrammed movement path; video is comprised of a series of static image frames). 

As to claim 30, the proposed combination of Gleason, Gripp and Maggiore further teaches that the robotic arm comprises two or more arm sections connected by arm joints (See Fig. 8B of Gripp). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gleason in view of Gripp and Maggiore and further in view of U.S. Patent Application Publication No. 2020/0166467 to Bian et al. (hereinafter “Bian”).
As to claim 4, the proposed combination of Gleason, Gripp and Maggiore further teaches that the imaging device is an ultraviolet camera configured to record the images of the transparency in an ultraviolet spectrum; and the processor configured to determine locations of defects in a transparency surface of the transparency based on analysis of the images of the localized portions ([0070-0071, 0087] of Gripp discloses that the image capturing device may be an ultraviolet camera and device 200 detects defects in the part to be inspected by analyzing the images, the part including a transparency).
The proposed combination of Gleason, Gripp and Maggiore does not expressly disclose that the defects include at least one of cracks and scratches. 
Bian, like Gleason and Gripp, is directed to image inspection of a work piece (Abstract). Bian discloses that cracks may be detected in the workpiece by analyzing UV images thereof ([0055]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Gleason, Gripp and Maggiore to detect cracks in the UV images, as taught by Bian, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to provide a more robust inspection system. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gleason in view of Gripp and Maggiore and further in view of U.S. Patent Application Publication No. 2020/0175670 to Bolton et al. (hereinafter “Bolton”).
As to claim 5, the proposed combination of Gleason, Gripp and Maggiore does not expressly disclose that the imaging device is an SWIR camera configured to detect moisture in the transparency; and the processor configured to determine locations of the moisture in the transparency based on analysis of the images of the localized portions.
Bolton, like Gleason and Gripp, is directed to image inspection of a product (Abstract). Bolton discloses utilizing a short wave infrared SWIR camera to identify moisture content and the spatial location of such moisture in the inspected product ([0032]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Gleason, Gripp and Maggiore to utilize an SWIR camera for moisture detection, as taught by Bolton, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to provide a more robust inspection system.

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gleason in view of Gripp and Maggiore and further in view of U.S. Patent Application Publication No. 2021/0266461 to Koo et al. (hereinafter “Koo”).
As to claim 22, the proposed combination of Gleason, Gripp, and Maggiore does not expressly disclose that the preprogrammed measurement path comprises a plurality of path sections oriented generally parallel to each other, and connected end-to-end to define a serpentine path along which the imaging device is moved by the robotic arm. 
Koo, like Gleason, is directed to defect detection of a target by capturing images thereof (Abstract). Koo discloses that a camera is moved in a predetermined meandering path comprising parallel sections connected with one another ([0025] and Fig. 2). Koo discloses that images are captured along the meandering path in a manner that exhaustively covers the target by ensuring vertical and horizontal overlap between each image ([0070-0072] and Fig. 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Gleason, Gripp, and Maggiore such that the preprogrammed movement path of Gripp (as controlled by the robotic arm) is a meandering path comprising parallel sections connected with one another, as taught by Koo, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to exhaustively examine all areas of the inspection target. 

As to claim 23, the proposed combination of Gleason, Gripp, Maggiore, and Koo further teaches that the path sections are spaced apart from each other by a spacing distance that is no greater than the width of a field of view of the imaging device ([0070-0072] and Fig. 3 of Koo discloses that images are captured along the meandering path in a manner that exhaustively covers the target by ensuring vertical and horizontal overlap between each image). 

As to claim 24, the proposed combination of Gleason, Gripp, Maggiore, and Koo further teaches that the path sections are oriented parallel to a lengthwise direction of the transparency ([0064-0067] of Koo discloses that the meandering path may comprise long horizontal segments connected by vertical connection segments, and may also comprise long vertical segments connected by horizontal connection segments depending on whether the inspection target is longer or wider; in the case of Gleason’s transparency which is longer than wide, applying Koo’s teachings would result in a path comprising long vertical segments connected by horizontal connection segments, as claimed; the reasons for combining the references are analogous to those discussed above in conjunction with claim 22). 

As to claim 25, the proposed combination of Gleason, Gripp, Maggiore, and Koo further teaches that the processor is configured to control the robotic arm in a manner maintaining the imaging device locally perpendicular to the transparency surface while moving the imaging device along the preprogrammed measurement path (Fig. 2 of Koo shows that the camera is maintained locally perpendicular to the inspection target while moving along the meandering path, as demonstrated by the rectangular (non-distorted) field of view 29; see also Fig. 3).
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663